                                          Case 5:20-cv-00363-BLF Document 110 Filed 01/21/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     REVEAL CHAT HOLDCO LLC, et al.,                     Case No. 20-cv-00363-BLF
                                   8                    Plaintiffs,
                                                                                             ORDER DETERMINING THAT CASES
                                   9             v.                                          ARE NOT RELATED
                                  10     FACEBOOK, INC.,                                     [Re: ECF 85, 87, 98, 99]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Facebook, Inc., has filed several administrative motions asking this court to

                                  14   relate later-filed cases to the present case, Reveal Chat Holdco LLC v. Facebook, Inc., No. 20-cv-

                                  15   00363-BLF. See ECF 85, 87, and 99. Those cases are: Klein et al. v. Facebook, Inc., No. 5:20-cv-

                                  16   08570-LHK; Sherman v. Facebook, Inc., No. 3:20-cv-08721-LB; Kupcho v. Facebook, Inc., No.

                                  17   4:20-cv-08815-JSW; Dames v. Facebook, Inc., No. 3:20-cv-08817-TSH; and Steinberg v.

                                  18   Facebook, Inc., No. 3:20-cv-09130- SK. Additionally, Plaintiff Reveal Chat Holdco LLC filed a

                                  19   motion to relate Affilious, Inc., et al. v. Facebook, Inc., No. 3:20-cv-9217-EMC to the present case

                                  20   as well. ECF 98. The Court has reviewed all the cases and finds the proposed classes and market

                                  21   definitions differ significantly from the present case such that relation is not appropriate. The

                                  22   Court’s decision does not comment on whether some of the higher-numbered cases would

                                  23   properly relate to each other while not relating to the present case.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 21, 2021

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
